SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 5, 2004 American Wagering, Inc. (Exact name of registrant as specified in its charter) Nevada 000-20685 88-0344658 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 675 Grier Drive, Las Vegas, Nevada 89119 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (702) 735-0101 1 Item 1. Changes In Control Of Registrant None Item 2. Acquisition Or Disposition Of Assets None Item 3. Bankruptcy Or Receivership On January 5, 2004, the United States Bankruptcy Court for the District of Nevada, Northern Division, in Reno, Nevada (the "Bankruptcy Court") considered cross-motions for summary judgment in the adversary proceeding filed by American Wagering, Inc. (the "Registrant") and its wholly owned subsidiary Leroys Horse & Sports Place, Inc. ("Leroys") (collectively, the "Debtors") seeking to subordinate the judgment claim of Michael Racusin ("Racusin") pursuant to 11 U.S.C. Section 510(b). The Bankruptcy Court denied the Debtors motion to subordinate the Racusin claim and granted Racusins cross-motion determining that the Racusin claim is not subject to subordination pursuant to Section 510(b). The Debtors intend to appeal the decision. Item 4. Changes In Registrant's Certifying Accountant None Item 5. Other Events and Regulation FD Disclosure None Item 6. Resignations Of Directors And Executive Officers None Item 7. Financial Statements & Exhibits (a) Financial statements. None (b) Exhibits. None Item 8. Change In Fiscal Year None 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this current report on form 8K to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 12, 2004. AMERICAN WAGERING, INC. By: /s/Timothy F. Lockinger Name: Timothy F. Lockinger Title: Chief Financial Officer Principal Accounting Officer 3
